Citation Nr: 1631335	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Whether the appellant filed a timely substantive appeal with regard to the denial of entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder.

2.  Whether the appellant filed a timely substantive appeal with regard to the denial of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, and from December 1973 to March 1981.  He also performed extensive Reserve and National Guard service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO determined that the Veteran had not submitted a timely substantive appeal in with regard to the issues of entitlement to service connection for a psychiatric disability described as depression and PTSD, and a lumbar spine disability and that the appeals were closed.

The Veteran testified at a hearing in June 2011.  As the Veterans Law Judge who conducted the Veteran's hearing concerning the issues on appeal has retired, the Board contacted the appellant to determine whether he would like a new hearing.  In January 2012, the Veteran elected to have a new Board hearing at the RO.

Therefore, the claims were remanded by the Board in March 2012 in order to provide the Veteran with a new hearing.  The hearing was scheduled in August 2015 and the Veteran did not appear.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2016). 

The issues of whether new and material evidence has been received to reopen the previously-denied claims of entitlement to service connection for an acquired psychiatric disorder and a lumbar disorder have been raised by the record during the June 2011 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  A July 2008 rating decision granted denied the Veteran's claims of entitlement to service connection for PTSD, depression, and a lumbar disorder; the Veteran was notified of this decision in July 2008.

2.  A timely notice of disagreement (NOD) was received in July 2008. 

3.  A Statement of the Case (SOC) was issued to the Veteran on September 18, 2009. 

4.  A substantive appeal was not received by VA until December 3, 2009, which is not within either one year of notification of the July 2008 rating decision or within 60 days of the issuance of the September 18, 2009, SOC.  


CONCLUSION OF LAW

A timely substantive appeal regarding the issues of entitlement to service connection for lumbar spine disability, depression and PTSD was not received.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.109, 20.302(b), 20.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The timeliness and adequacy of substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, the VCAA has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In order for the Board to have jurisdiction to review a RO denial, there must be a timely substantive appeal.  A timely substantive appeal initially requires that a written NOD be filed within one year after the date of notice of the RO denial.  Next, the RO must issue a SOC on the matter being appealed.  Finally, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely substantive appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.101(d).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32 (2016)), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of good cause.  However, the United States Court of Appeals for Veterans Claims (Court) has held that there is no legal entitlement to an extension of time, but that 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of the Secretary.  Corry v. Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner.  Thus, a claimant who fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996).

In a July 2008 rating decision, the RO denied the claim of entitlement to service connection for a low back condition and continued the denial of entitlement to service connection for depression and PTSD.  The Veteran was notified of this decision in July 2008.  The Veteran filed a NOD in July 2008 regarding all issues.  A SOC was sent to the Veteran on September 18, 2009.  He was informed in the SOC that he must file his appeal within 60 days from the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.  A substantive appeal was not received by VA until December 3, 2009, which is not within the noted time limits. 

There are three possible exceptions to the finality rule in this case.  First, the filing limit could be tolled with a timely request for an extension of time to submit a substantive appeal under 38 C.F.R. § 20.302 or an extension of the filing deadline under 38 C.F.R. § 3.109.  However, no timely request for an extension of the filing deadline is of record.

Second, the filing of a substantive appeal is not a jurisdictional requirement and may be waived either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The filing of a timely substantive appeal is implicitly waived where VA takes actions indicating that it has accepted the issues as being on appeal without the filing of a timely substantive appeal.  Id; See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32); see also However, this exception is not applicable because the RO sent the Veteran a letter on December 4, 2009, in which he was told that his substantive appeal was not timely.  Neither the Board nor the RO took any actions indicating that it had accepted the appeals as having been perfected or waived the substantive appeal.

Finally, the doctrine of equitable tolling has been considered.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans claims have held that in order to benefit from equitable tolling, a claimant must demonstrate three elements: (1) extraordinary circumstance; (2) due diligence; and (3) causation.  Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014); McCreary v. Nicholson, 19 Vet.App. 324, 332 (2005), adhered to on reconsideration, 20 Vet.App. 86 (2006).  This is consistent with guidance provided by the Supreme Court. Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96 (1990) ("We have allowed equitable tolling in situations where the claimant has actively pursued his judicial remedies.... But the principles of equitable tolling ... do not extend to what is at best a garden variety claim of excusable neglect.").

At his hearing, the Veteran's representative argued that the time limit for filing should have been tolled during the 30 day period beginning on October 23, 2009, when the Veteran was on drill.  The Veteran's testimony indicates; however, that his duty status did not cause the delay in filing the substantive appeal.  He stated that he initially decided not to file the substantive appeal, because he thought "everything was over with" when he saw the statement of the case denying his claims.  It was only after he talked to people in his PTSD group that he was persuaded to file.  

in order to obtain the benefit of equitable tolling, a claimant must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society.  See Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  The record does not reflect, and there has been no contention, that the Veteran has a disability so severe as to warrant equitable tolling.  As such, the Board finds no basis for equitable tolling of the filing deadline.  Because causation has not been shown, equitable tolling is not applicable.

In sum, the Veteran did not file a substantive appeal with regard to the July 2008 rating decision within the appeal period, did not timely request an extension of time to do so, and did not show good cause for failure to timely appeal.  The RO did not waive timely filing of a substantive appeal; and there is no showing of physical and/or mental incapacity to warrant equitable tolling of the filing deadline.  Therefore, the Board must find that the appellant did not perfect a timely appeal, and this appeal must be denied.


ORDER

The Veteran did not file a timely substantive appeal as to the denial of entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD; the appeal is denied.

The Veteran did not file a timely substantive appeal as to the denial of entitlement to service connection for a lumbar spine disability; the appeal is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


